Citation Nr: 0326183	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-23 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  

2.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable disability rating for 
tension headaches.  

4.  Entitlement to an increased disability rating for 
fatigue, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Benton 
Harbor, Michigan and Battle Creek, 
Michigan for any treatment for PTSD, 
headaches, fatigue, and irritable bowel 
syndrome during the period of all 
treatment records on file.  Request 
outpatient treatment records from Benton 
Harbor, and hospitalization records from 
Battle Creek.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine whether the 
veteran has PTSD or any other psychiatric 
disability related to his diagnosed 
depression in service in September 1994.  
The examiner should also describe the 
current severity of the veteran's 
service-connected headaches and fatigue.  
The examiner should answer the following 
questions:

a.  List all diagnosed psychiatric 
conditions.

b.  Does the veteran have PTSD?

c.  If the veteran does have PTSD, please 
identify the stressful incident upon 
which this diagnosis was made.

d.  Does the veteran have major 
depression or a psychiatric condition 
other than PTSD?

e.  If the veteran does have a diagnosed 
psychiatric condition other than PTSD, 
please comment on whether the psychiatric 
condition is related to the veteran's 
major depression for which he was 
diagnosed in service in September 1994?  

f.  Does the veteran have prostrating 
headaches averaging one in 2 months over 
the last several months?

g.  Does the veteran have prostrating 
headaches occurring on an average once a 
month over the last several months?

i.  Does the veteran have headaches with 
very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability?

j.  Does the veteran have fatigue which 
can not be attributed to a diagnosed 
psychiatric disorder or to his service-
connected headaches

k.  If the veteran does have fatigue as 
identified in question (j), please 
describe the severity of the veteran's 
fatigue, in terms of the amount of the 
veteran's routine daily activities which 
are restricted, and the periods of time 
resulting in incapacitation.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





